Broyles, C. J.
1. Where A offers to sell to B a bottle of whisky for a certain sum of money, and B agrees to buy it, and A thereupon delivers the whisky to B, the sale is completed. This is true although B, after tasting the whisky, hands it back to A and refuses to pay the agreed price for it, offering to pay a part thereof, where A refuses this offer and contends that B owes him the price agreed upon, and leaves the scene of the sale, insisting that B must pay him the full purchase-price of the whisky, and returns in about 25 minutes and shoots a pistol at B. See, in this connection, Carter v. State, 26 Ga. App. 253 (3), 255 (105 S. E. 652); Grimes v. State, 32 Ga. App. 541 (1) (123 S. E. 918).
2. The accused was tried under an accusation containing two counts. T'he first count charged the possession of whisky, and the second count charged the sale of whisky. The jury returned a general verdict of guilty. This verdict meant that the accused was found guilty under both counts of the indictment. The evidence adduced demanded such a *191finding, and, therefore, the alleged errors of omission in the charge of the court are immaterial.
Decided December 14, 1926.
W. A. Dampier, for plaintiff in error.
J. A. Merritt, solicitor, contra.

Judgment affirmed. Luhe, J., concurs.


Bloodworth, J., absent on account of illness.